Citation Nr: 0216552	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been present to reopen 
a claim of service connection for residuals of hepatitis A.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2. Service connection for residuals of hepatitis A was denied 
by the RO in a rating decision dated in August 1968 and 
that decision was not appealed.

3. Evidence submitted by the veteran since the August 1968 
rating decision is not so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for residuals of 
hepatitis A.


CONCLUSIONS OF LAW

1. The August 1968 RO rating decision is final. 38 U.S.C.A. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1968); currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection 
for residuals of hepatitis A and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The August 2001 statement of the case (SOC) and the November 
2001 supplemental statement of the case (SSOC) advised the 
veteran of the laws and regulations pertaining to service 
connection and evidence necessary to reopen his claim.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  A November 1999 
letter to the veteran indicated that it was necessary for him 
to submit medical evidence reflecting the presence of 
disability and that VA would obtain any identified service 
medical records and VA records.  In May 2000, the veteran was 
again notified that it was his duty to submit evidence that 
the claimed condition exists.  The veteran has not responded 
to VA's requests for information and has not identified 
additional records that need to be obtained.  In keeping with 
the duty to assist, the veteran was provided VA examinations 
in April and July 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  New and material evidence to reopen a claim for service 
connection for residuals of hepatitis A.

Entitlement to service connection for residuals of hepatitis 
A was denied by the RO in a rating decision in August 1968. 
This decision was not appealed and is final. 38 U.S.C.A. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); 
currently, 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  Service connection 
was denied because there was no competent medical evidence 
showing any current disability related to hepatitis A or any 
current residuals of hepatitis A.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2002).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim of entitlement to service connection for residuals of a 
head injury was filed prior to August 29, 2001.  Therefore, 
the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

Evidence submitted since the August 1968 rating decision 
consists of the veteran's testimony at a personal hearing in 
October 2001, and reports of VA examinations in April 2001 
and July 2001.  For the purposes of reopening the claim, the 
Board is to presume the credibility of all new evidence 
submitted.  

None of the additional evidence tends to establish the 
essential element that was a specified basis for denial of 
the veteran's claim previously; that is the lack of medical 
evidence showing that the veteran currently suffers from any 
disability related to hepatitis A or any residuals of 
hepatitis A.  The VA examination in April 2001 revealed that 
the veteran was not currently receiving treatment for liver 
disease.  The veteran did complain of diffuse lower abdominal 
pain not associated with any other symptoms.  Laboratory 
testing showed urinalysis, CBC, and liver functioning 
essentially within normal limits.  The veteran did test 
positive for hepatitis A virus antibodies.  The examiner 
indicated there was no evidence of chronic liver disease, and 
provided a diagnosis of status post hepatitis A without 
residuals.  The general VA examination in July 2001 also did 
not reveal any disability or abnormality associated with any 
residuals of hepatitis A.  The veteran testified that he had 
hepatitis A in service and that he felt that he had symptoms 
and disabilities currently that are related to hepatitis A.  
The veteran did testify, however, that no doctor has ever 
told him that he has any disability linked to hepatitis A, 
only that he has the virus in his blood and that it will not 
go away.

The evidence is deemed credible including the veteran's 
testimony regarding his belief that he has a current 
disability linked to service, but he is not a medical 
professional, and while he is competent to describe symptoms, 
as a layperson he is not competent to testify to a medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The examination reports indicate that there 
is no current disability related to hepatitis A and no 
residuals of hepatitis A.  This is the same as the findings 
in 1968 and there is no competent evidence reflecting current 
disability, the lack of which was the basis for the 1968 
denial.  Though the veteran has been asked to submit evidence 
showing current disability in order to reopen his claim, he 
has been unwilling or unable to comply.  Material evidence is 
evidence that "tends to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim."  See, Evans v. Brown, 
9 Vet. App. at 284 (1996).  The specified basis for the last 
disallowance of the appellant's claim was that the evidence 
did not show any current disability.  Since the new evidence 
does not show any current disability either the claim for 
service connection for residuals of hepatitis A cannot be 
reopened.




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residuals of 
hepatitis A, and the claim is not reopened.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

